Mr. Justice Eldredge delivered the opinion of the court. This case originated before a justice of the peace and on appeal to the circuit court of Logan county, the trial resulted in a verdict in favor of appellee. Apparently this suit was brought to recover for services performed by appellant for appellee. The defenses appear to be a denial of a large portion of the services claimed, payment in full for those services which were performed, and the bar of statute of limitations to claims for other services. The abstract of the transcript of the record does not show that any objections were made to the admission of any of the evidence and sets out none of the instructions. So far as this court can ascertain, the questions involved on the trial were purely questions of fact for the jury to determine, and, as the verdict was not contrary to the manifest weight of the evidence, the judgment is affirmed. Affirmed.